 

Exhibit 10.20

 

EXECUTION VERSION

 

This AGREEMENT (this “Agreement”) is entered into this 29th day of October,
2018, by and between Differential Brands Group Inc., a Delaware corporation (the
“Company”) and each of the investors listed on the signature pages hereto (each,
an “Investor”).

 

The Investors are subscribing for shares of common stock, par value $0.10 per
share (the “Common Stock”) of the Company on the date hereof.

 

The Company agrees to create a new stock incentive compensation plan for the
amount of 1,776,500 shares of Common Stock (the “Plan”), which will be allocated
by a Special Committee of the Company’s Board of Directors in accordance with
the Stockholders Agreement, dated as of the date hereto, by and among the
Company, the Investors and the other stockholders party thereto (such shares of
Common Stock, the “Special Equity Allocation Pool”), and submit such Plan for a
vote of the holders of Common Stock of the Company (the “Shareholders”). The
material terms of the Plan not described herein shall generally conform to the
Company’s 2016 Stock Incentive Plan, as amended to date.

 

In the event (i) the Plan is not approved by Shareholders and implemented within
ninety (90) days hereof and (ii) any shares of the Special Equity Allocation
Pool eligible to be awarded under the Plan (a) are not allocated by the Special
Committee within 180 days following the date hereof, or (b) if awarded, are
forfeited, cancelled, exchanged, withheld or surrendered or if an award under
the Plan terminates or expires without a distribution of the underlying shares
of the Special Equity Allocation Pool to the applicable participant, the shares
with respect to such award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, withholding, termination or expiration, no
longer be available for any future awards under the Plan, shall be removed from
the aggregate amount of the Special Equity Allocation Pool and shall instead be
delivered to the Investors, pro rata in accordance with their holdings of Shares
on the date hereto, on October 29, 2020 or, if such forfeiture, cancellation,
exchange, surrender, withholding, termination or expiration occurs after such
date, on October 29, 2021; provided that either of such dates for delivery shall
be extended, at the request of the Investors, to the extent necessary so that no
disposition by any Investor for purposes of Section 16 of the Securities
Exchange Act of 1934 shall have occurred during the six (6) months immediately
preceding such date for delivery.

 

Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the Company and Investors
holding shares of Common Stock representing a majority of the number of shares
of Common Stock held by the Investors as of such date (the “Majority
Investors”), and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the Company and the Majority
Investors. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

 

 

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. No Investor may assign this Agreement or
any rights or obligations hereunder other than to such Investor’s affiliates
without the prior written consent of the Company; provided, that no such
assignment shall relieve such Investor of its obligations hereunder.

 

This Agreement, together with the exhibits hereto, contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes and cancels all prior and contemporaneous agreements and
understandings, oral or written, with respect to such matters.

 

Any action, arbitration, claim, hearing, litigation or suit (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
whether public or private) commenced, brought, conducted or heard by or before
any federal, state, local or foreign government or any court of competent
jurisdiction, administrative or regulatory body, agency, bureau, or commission
in any domestic or foreign jurisdiction, any appropriate division of any of the
foregoing or any arbitrator, or other legal action (each, a “Proceeding”)
relating to this Agreement or the transactions contemplated hereby shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflicts of law
thereof that would require the applications of the laws of another jurisdiction.
The parties agree that any Proceeding brought by or against such party in
connection with this Agreement shall be brought solely in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware).
Each party expressly and irrevocably consents and submits to the jurisdiction
and venue of each such court in connection with any Proceeding, including to
enforce any settlement, order or award, and such party agrees to accept service
of process by the other party or any of its agents in connection with any such
Proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER.

 

If any provision of this Agreement, or the application of such provision to any
person or circumstance, shall be held invalid by a court of competent
jurisdiction, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those to which it is held
invalid by such court, shall not be affected thereby.

 

Each party hereto agrees to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but such counterparts together shall
constitute one and the same instrument. Delivery of executed signature pages
hereof by facsimile transmission or pdf shall constitute effective and binding
execution and delivery of this Agreement.

 

Nothing in this Agreement shall create or be deemed to create any rights or
remedies in any person or entity that is not a party to this Agreement.

 

 

 

 

Any reference in this Agreement to gender shall include all genders, and the
words imparting the singular number only shall include the plural and vice
versa. The division into sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement and all references in this
Agreement to any “article,” “section,” “schedule” or “exhibit” are to the
corresponding article, section, schedule or exhibit of or to this Agreement
unless explicitly stated otherwise. Words such as “herein,” “hereinafter,”
“hereof,” “hereto” and “hereunder” refer to this Agreement as a whole and not
merely to any particular provision of this Agreement. The word “including” and
any variation thereof means “including without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it. All references to currency,
monetary values and dollars set forth herein shall, unless otherwise indicated,
mean U.S. dollars and all payments hereunder shall be made in U.S. dollars. All
references to any period of days are to the relevant number of calendar days
unless otherwise specified. Each party hereto has participated in the drafting
of this Agreement, which each such party acknowledges is the result of
negotiations among such parties (as sophisticated persons) and, consequently,
this Agreement shall be interpreted without reference to any laws to the effect
that any ambiguity in a document be construed against the drafter. References to
agreements and other documents shall be deemed to include all amendments,
modifications and supplements thereto. References to acts and statutes shall
include the rules and regulations promulgated thereunder, and any reference to
any acts, statutes, rules and regulations shall refer to the same as amended
from time to time.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

DIFFERENTIAL BRANDS GROUP INC.

 

By: /s/ Lori Nembirkow   Name: Lori Nembirkow   Title: Secretary  

 

[Signature Page to MIP Side Letter]

 

 

 

 

  GSO Capital Opportunities Fund III LP   By: GSO Capital Opportunities
Associates III LLC,   its general partner         By: /s/ Marisa J. Beeney  
Name: Marisa J. Beeney   Title: Authorized Signatory

 

[Signature Page to MIP Side Letter]

 

 

 

 

  GSO CSF III Holdco LP   By: GSO Capital Solutions Associates III LP, its
general partner   By: GSO Capital Solutions Associates III (Delaware) LLC, its
general partner

 

  By: /s/ Marisa J. Beeney     Name: Marisa J. Beeney     Title: Authorized
Signatory

 

[Signature Page to MIP Side Letter]

 

 

 

 

  GSO Aiguille des Grands Montets Fund II LP   By: GSO Capital Partners LP, as
attorney-in-fact         By: /s/ Marisa J. Beeney     Name: Marisa J. Beeney    
Title: Authorized Signatory

 

[Signature Page to MIP Side Letter]

 

 

 

 

  GSO Credit Alpha II Trading (Cayman) LP   By: GSO Credit Alpha Associates II
LP, its general partner   By: GSO Credit Alpha Associates II (Delaware) LLC, its
general partner         By: /s/ Marisa J. Beeney     Name: Marisa J. Beeney    
Title: Authorized Signatory

 

[Signature Page to MIP Side Letter]

 

 

 

 

  GSO Harrington Credit Alpha Fund (Cayman) L.P.   By: GSO Harrington Credit
Alpha Associates L.L.C., its general partner       By: /s/ Marisa J. Beeney    
Name: Marisa J. Beeney     Title: Authorized Signatory

 

[Signature Page to MIP Side Letter]

 

 

 

 

  BTO LEGEND HOLDINGS L.P.   By: BTO Holdings Manager L.L.C., its General
Partner   By: Blackstone Tactical Opportunities Associates L.L.C., its Managing
Member   By: BTOA L.L.C., its Sole Member         By: /s/ Christopher J. James  
  Name:  Christopher J. James     Title:   Authorized Person

 

[Signature Page to MIP Side Letter]

 

 

 

 

  BLACKSTONE FAMILY TACTICAL OPPORTUNITIES   INVESTMENT PARTNERSHIP III (Cayman)
– NQ – ESC L.P.         By: BTO GP – NQ L.L.C., its General Partner         By:
/s/ Christopher J. James     Name: Christopher J. James     Title:   Authorized
Person

 

[Signature Page to MIP Side Letter]

 

 

